Case: 4:17-cv-02498-AGF Doc. #: 193 Filed: 09/17/20 Page: 1 of 4 PageID #: 3581




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

SARAH MOLINA, et al.,                          )
                                               )
                       Plaintiffs,             )
                                               )       Case No.: 4:17-cv-2498 AGF
       v.                                      )
                                               )
CITY OF ST. LOUIS, MISSOURI, et al.,           )
                                               )
                       Defendants.             )


                        Memorandum in Opposition to Motion to Strike

       Defendants’ motion to strike is baseless for several reasons. It should be denied.

       First, only a matter from a pleading may be struck. See Fed. R. Civ. P. 7(a), 12(f). Under

Rule 7(a), pleadings include complaints and third-party complaints; answers to complaints,

crossclaims, and counterclaims; and replies to answers. Other matters may not be struck. See

CitiMortgage, Inc. v. Equity Bank, N.A., 261 F. Supp. 3d 942, 949 (E.D. Mo. Aug. 18, 2017) (“A

motion to strike is properly directed only to material contained in pleadings.”). See also

McFarland v. McFarland, No. 08-CV-4047-MWB, 2011 WL 4402356, at *7 (N.D. Iowa Sept.

20, 2011) (“Here, defendants are not seeking to strike matter from a pleading, but, instead, are

attempting to strike an affidavit offered in support of [plaintiff’s] resistance to defendants’

motions for summary judgment. As a result, defendants’ Motion to Strike is improper under Rule

12(f) of the Federal Rules of Civil Procedure, and, consequently, is denied.”). For that reason

alone, Defendants’ motion to strike should be denied.

       Second, the documents that Defendants seek to strike—all submitted in opposition to

Defendants’ summary judgment motion—may be properly considered at the summary-judgment

stage. The first group of documents that Defendants seek to strike are excerpts of sworn



                                                   1
Case: 4:17-cv-02498-AGF Doc. #: 193 Filed: 09/17/20 Page: 2 of 4 PageID #: 3582




testimony from Ahmad v. City of St. Louis, 4:17-CV-2455-CDP (E.D. Mo.). Defendants object to

the testimony of four witnesses: two of those witnesses were the City’s own (Timothy Sachs and

Brian Rossomanno, called by the City to testify during the Ahmad preliminary-injunction hearing

in October 2017); one was a witness called by the plaintiffs in Ahmad, also called to testify

during that hearing (Keith Rose), and one is the former Commissioner (Chief) of Police for the

City of St. Louis, deposed during the discovery period in Ahmad. The second category of

documents that Defendants seek to strike consists only of a sworn affidavit from Suzanne Brown

submitted in Templeton v. City of St. Louis, 4:14-CV-2019-CEJ (E.D. Mo.).

       Defendants seem to want to squeeze their improper motion to strike under Federal Rule

of Civil Procedure 37. That too is baseless. Each of the identified witnesses was properly

disclosed as part of Plaintiffs’ Rule 26 disclosures. Four of them were disclosed on August 23,

2018; the remaining witness was disclosed on January 23, 2019, more than a year before the

discovery period ended on June 8, 2020. (See Exs. 1 and 2, attached hereto; ECF No. 155

(discovery deadline).) There was no requirement that their sworn statements, all equally

available to Defendants, be disclosed. Nonetheless, the only written of the sworn statements, the

Brown affidavit, was disclosed. (See Ex. 3, Pl-00117–118.) Likewise, Plaintiffs disclosed that

they would be using materials from Ahmad. (See Ex. 3 at 6.)

       Defendants emphasize that “counsel for Defendants was not present for” the testimony of

these witnesses. It is not clear what Defendants mean by that statement. Not only was the City of

St. Louis party to Ahmad and present for the testimony of each of the disputed witnesses and

provided an ample opportunity to ask questions of him, but also the same individual City

Counselor represented the City during Ahmad as in this case—only the associate city counselor




                                                 2
Case: 4:17-cv-02498-AGF Doc. #: 193 Filed: 09/17/20 Page: 3 of 4 PageID #: 3583




is a different person, and that is not a proper basis for disregarding Plaintiffs’ evidence. 1

Likewise, the City was a party to the Templeton case and provided an opportunity to respond to

the motion that the Brown affidavit supported.

         Third, the pertinent question is not whether the evidence submitted in opposition to a

summary-judgment motion is itself admissible but whether it can be “presented in a form that

would be admissible in evidence.” Fed. R. Civ. P. 56(c)(2) (emphasis added); see also Gannon

Int’l v. Blocker, 684 F.3d 785, 793 (8th Cir. 2012) (“the standard is not whether the evidence at

the summary judgment stage would be admissible at trial—it is whether it could be presented at

trial in an admissible form”). 2 Defendants also do not even attempt to argue that they could not

be made admissible by calling those witnesses—all properly disclosed—to testify about the same

facts at trial. See Gannon, 684 F.3d at 793 (holding that it is not an abuse of discretion for a

district court to overrule a Rule 56(c)(2) objection where the objecting party “does not even




1
         And, again, Sachs and Rossomono are witnesses who testimony resulted from the City calling them to the
stand.
2
          Although it is not a requirement at this stage of the case, most of the disputed testimony is admissible as-is.
The sworn witness testimony from the Ahmad preliminary-injunction hearing (Rossomanno and Sachs), both called
by the City, are statements of a party-opponent under Fed. R. Evid. 801(d)(2)—and likewise the deposition
testimony from O’Toole. See, e.g., Bonenberger v. St. Louis Metro. Police Dep’t, 956 F. Supp. 2d 1059, 1066 (E.D.
Mo. 2013) (holding that St. Louis police officer’s statements on a matter within the scope of that relationship and
while it existed “may be attributed to the Department” under Fed. R. Evid. 801(d)(2)(D)); Bonds v. Dautovic, 725 F.
Supp. 2d 841, 846 (S.D. Iowa 2010) (considering relevant deposition statements from police chief as admissions of
party-opponent in case against city of Des Moines).
          Even if these witnesses were unavailable for trial, their sworn testimony from deposition and hearing would
be subject to a hearsay exception under Fed. R. Evid. 804(b)(1), as former testimony “given as a witness at a trial,
hearing, or lawful deposition, whether given during the current proceeding or a different one; and is now offered
against a party who had . . . an opportunity and similar motive to develop it by direct, cross-, or redirect
examination.”
          In addition, the testimony of Rose may be admissible under the residual exception of Fed. R. Civ. P. 807.
See Banks v. Deere, 829 F.3d 661, 667–668 (8th Cir. 2016) (favorably quoting Worthy v. Mich. Bell. Tel. Co., 472
Fed. App’x 342, 344 (6th Cir. 2012) (unpublished) for the proposition that “a court may consider some forms of
hearsay evidence in deciding a motion for summary judgment” if the evidence complies with Rule 56); see also
United States v. Carlson, 547 F.2d 1346, 1354 (8th Cir. 1976) (holding that district court had not erred in admitting
under residual clause grand-jury testimony from criminal witness where witness was unavailable, statements had
been made under oath and falsehood would have subjected witness to perjury penalty, he had firsthand knowledge
of incident, he had never recanted or expressed belated reservations, and the possibility of faulty recollection had
been minimized); United States v. Smith, 591 F.3d 974, 980 (8th Cir. 2010) (describing Rule 807 factors).


                                                           3
Case: 4:17-cv-02498-AGF Doc. #: 193 Filed: 09/17/20 Page: 4 of 4 PageID #: 3584




attempt to argue that the [objectionable materials] could not [be] presented in an admissible form

at trial”). As such, to the extent Defendants’ motion can be construed as an objection to the

Court’s consideration of the disputed materials, it should be denied.

                                             Respectfully submitted,

                                             /s/ Anthony E. Rothert
                                             Anthony E. Rothert, #44827MO
                                             Jessie Steffan, #64861MO
                                             Omri E. Praiss, #41850MO
                                             Kayla M. DeLoach, #72424MO
                                             American Civil Liberties Union
                                             of Missouri Foundation
                                             906 Olive Street, Suite 1130
                                             St. Louis, Missouri 63108
                                             Phone: (314) 652-3114
                                             Fax: (314) 652-3112
                                             trothert@aclu-mo.org
                                             jsteffan@aclu-mo.org
                                             kdeloach@aclu-mo.org

                                             Gillian R. Wilcox, #61278MO
                                             American Civil Liberties Union
                                             of Missouri Foundation
                                             406 West 34th Street, Suite 420
                                             Kansas City, Missouri 64111
                                             Phone: (816) 470-9938
                                             Fax: (314) 652-3112
                                             gwilcox@alcu-mo.org




                                                 4
